SILBERMAN, Circuit Judge,
dissenting in part:
In their opening brief, petitioners identify the precise injuries of which they complain. The “public interest” groups “bring this suit on behalf of their members who wish to choose among a wide range of fuel-efficient automobiles and who are adversely affected by NHTSA’s decision insofar as it will diminish incentives for manufacturers to offer such vehicles and will lead to increased oil consumption and air pollution.” The state and municipal petitioners sue “on behalf of their citizens in order to reduce air pollution and promote fuel conservation.” 1 Brief for Petitioners at 3-4.
The majority holds these grievances confer standing under the EPCA in light of our opinion in Center for Auto Safety v. NHTSA, 793 F.2d 1322 (D.C.Cir.1986) (“CAS /”), which the majority says cannot rationally be distinguished from this case. The majority states that “eight members of the ten-member court [rehearing CAS II en banc] actively acknowledged that the panel decision” in CAS I “states the current law of this circuit.” Maj. op. at 259 (citing Center for Auto Safety v. Thomas, 847 F.2d 843 (D.C.Cir.1988) (en banc) (“CAS II”)). That is not strictly correct. Regarding the harm of diminution of the “range of fuel-efficient automobiles,” four members of the court in CAS II explicitly reserved whether automobile manufacturers are sufficiently likely to respond to a relaxation in the fuel economy standard by “producing] a smaller variety of fuel-efficient cars” so that one can say that it is not speculative to assume the injury will occur. CAS II, Buckley op. at 867; see also Williams op. at 887. And I would have held the injury was speculative. CAS II, Silberman op. at 881-82. The court was thus divided 5-5 on speculativeness, which is a part of Article III injury analysis, and therefore, while we did not overturn CAS I, we certainly did not embrace its indispensable doctrinal underpinning.
We are in my view still without dispositive precedent on this point. See CAS II, Per Curiam op. at 843 (“[I]n light of the division of this en banc court on standing, the court has agreed that neither the reinstatement of the panel decision, nor any of the separate opinions that follow, shall be considered as establishing precedent as to any aspect of standing.”). For the reasons set forth in detail in my opinion in CAS II, I would hold that petitioners lack standing. It appears that all that is at stake here, even if the hypothesized events do materialize, is the interest in a particular Ford or General Motors car. See 50 Fed.Reg. at 40,530-34. It is those two manufacturers that are accused of winning unduly favorable regulatory treatment, to the general detriment of the automobile consuming public. What’s good for General Motors may in fact not be good for the country, but that alone will' not confer standing. See CAS II, Silberman op. at 877-78.
Petitioners also assert fuel consumption and environmental claims, varieties of injury not addressed by the majority in CAS I. See 793 F.2d at 1331-34. Nor does CAS II provide authority for the proposition that these ailments constitute Article III injury. See, e.g., CAS II, Wald op. at 849 n. 8. It seems apparent to me, moreover, that neither allegation is sufficient to confer standing under the EPCA.2 A general interest *213in seeing that less gasoline is consumed in America cannot be vindicated in the federal courts. See Diamond v. Charles, 476 U.S. 54, 65, 106 S.Ct. 1697, 1705, 90 L.Ed.2d 48 (1986). Indeed, automobile manufacturers and, in turn, consumers could respond to a court order raising the fleet average standard in ways that might leave gasoline consumption unchanged or even increase it. Manufacturers might, for example, “outsource” production or lower the price of their cars with the highest mileage ratings, thereby increasing total sales of automobiles and thus fossil fuel consumption. See CAS II, Silberman op. at 886. Consumers might react to increased fuel efficiency by driving more. The causation and redressability prongs of standing are unmet by these allegations.
This court expended tremendous energy on this question without a firm resolution, and it may be tempting simply to ignore the matter in hopes that technology will make it obsolete. Such an approach would shirk our duty, however, and I hope that this court will continue to address questions of standing under the EPCA with undiminished vigor.

. As the majority correctly notes, petitioners asserted in their Reply Brief that the state and municipal petitioners are also injured in their role as automobile consumers. See Maj. op. at 261.


. Standing analysis is different under the NEPA, which confers a procedural right to have environmental impacts considered. A party is therefore "aggrieved” if an agency fails to take the mandated procedural steps, provided the party actually asserts a bona fide environmental interest and is within the geographical area where the suspected impact is likely to occur. See City of Davis v. Coleman, 521 F.2d 661, 670-71 (9th Cir.1975); see also Robinson v. Knebel, 550 F.2d 422, 425 (8th Cir.1977) (pecuniarily motivated parties may bring challenge under NEPA "provided that their environmental concerns are not so insignificant that they ought to *213be disregarded altogether’’); Gifford-Hill & Co. v. FTC, 523 F.2d 730 (D.C.Cir.1975).